Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 13, 2019

                                       No. 04-19-00070-CV

                                  Yolanda H. MONTOYA, et al,
                                           Appellants

                                                 v.

                                   Rosemary H. GUTIERREZ,
                                           Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI07335
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        In a regular appeal such as this one, a notice of appeal ordinarily is due within thirty (30)
days after the judgment is signed. TEX. R. APP. P. 26.1. A notice of appeal may be filed within
ninety (90) days after the judgment is signed if a party timely files a request for findings of fact
and conclusions of law. Id. 26.1(a)(4). A request for findings of fact and conclusions of law is
timely if filed within twenty (20) days after the judgment is signed. TEX. R. CIV. P. 296.

        On February 6, 2019, appellants filed in this court a notice of appeal from a judgment
signed by the trial court on November 20, 2018. The notice of appeal contains a file-stamp
indicating it was filed in the trial court on February 5, 2019—more than thirty (30) but less than
ninety (90) days after the date the judgment was signed. On March 12, 2019, the district clerk
filed a clerk’s record that contains the November 20, 2018 judgment, as well as a request for
findings of fact and conclusions of law filed by appellants on December 18, 2018—more than
twenty (20) days after the date the judgment was signed.

        Therefore, because it appears from the record presently before us that appellants’ notice
of appeal was untimely filed, appellants are ORDERED to show cause within ten (10) days of
the date of this order why this appeal should not be dismissed for lack of jurisdiction. See Wilkins
v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005) (holding court of appeals lacks
jurisdiction to consider appeal without a timely notice of appeal). If appellants fail to respond to
this order within ten (10) days, this appeal will be dismissed. See TEX. R. APP. P. 42.3. All other
appellate deadlines are suspended until further order of this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court